Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 1 of 56 Page ID #:307




                        EXHIBIT 27
 Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 2 of 56 Page ID #:308
Subscribe         Past Issues                                                                 Translate ....


                                         View this email in Y.Qur browser




            Friends:


            The City Council on Tuesday approved an ordinance, a first for any
            municipality, directing prospective City contractors to disclose ties with the
            National Rifle Association (NRA) and any of its subsidiaries.


            I originally introduced the legislation in September of 2018 to highlight the
            violent extremism of the NRA leadership and publicly disclose any financial
            relations between the NRA and its subsidiaries who wish to do business with
            the City of Los Angeles.


            As we remember the mass shooting at Marjory Stoneman Douglas High School
            in Florida one year ago, we must continue to keep in mind that the NRA
            continues to spend millions of dollars at every level of government to block any
            type of gun safety legislation anywhere. This is the NRA leadership's agenda
            despite overwhelming majorities of Republicans, Democrats, and even NRA
            members who suppor! gun safety legislation. Our residents deserve
            transparency related to any ties the NRA may have to the City of Los Angeles.


            The ordinance will require contractors, through a signed affidavit, to disclose
            connections with the gun lobby. I want to thank my colleagues who voted
            unanimiously on my initiative. And I especially want to thank Councilmember
            Paul Krekorian who worked on the item in his Budget and Finance Committee.


            The policy we adopted was also made possible because of the advocacy of the
            fOllowing groups: Everytown for Gun Safety, Women Against Gun Violence,
            Moms Demand Action, the Los Angeles Chapter of the Brady Campaign,
 Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 3 of 56 Page ID #:309
Subecrlba         P..........                                                                Translate ...

            My goal is to get similar legislation adopted in every municipality across the
            state of Califomia.


            Regards,




            MITCH O'FARRELL




            RSVP: COUNCILMEMBER IN YOUR CORNER



                                              COUNCILMEMBER

                                  MITCH O'FARRELL
                                       LOS N>lGH.ES O IY C OU~ 13TH DlSWCl




                    COUNCILMEMmER
                                               *- - - - - - -


            GLASSELL PARK - Our 50th Councilmember in Your Comer is taking place
            on Saturday, February 23rd, 9:30 a.m.,        at Irving STEAM Magnet School,
            3010 Estera Avenue, Glnsell Park. 90065. This month we'll gather to meet
            our neighbors as well as partner with several organizations to help beautify the
            neighborhood. We'll see you then!


            RSVP HERE




            HEADLINES
            LA passes law for new businesses      to disclose ties with NRA [N9WJWgekl

            City Council approves ban on sale of fur products !Beyerty Press]
 Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 4 of 56 Page ID #:310
Subscribe        Past Issues                                                               Translate ....




            TEAM MITCH MAKING A DIFFERENCE




            HOllYWOOD - The Council District 13 Clean Team is working to ensure that
            our neighborhoods are clear of trash and debris. Earlier this week, the crew
            serviced this area and other hot spots along the Melrose Avenue corridor. See
            an area that needs attention? Contact our district office at 213-207-3015.


            SEE MORE BEFORE AND AFTER PHOTOS




            SKATE PARK GROUNDBREAKING
 Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 5 of 56 Page ID #:311
Subllcriba     Patin...                                                               Tran.........




         ATWATER VILLAGE - Local residents joined Councilmember O'Farrell and the
         Department of Recreation and Parks 10 break ground on the new Chevy Chase
         Skate Park! ExacUy two y&81l1 ago. local resident Gerardo Rivera met with
         the Councilmembar to share an Idea 10 give local youth the opportunity to enjoy
         the sport that gave him focus when he was growing up in the neighborhood.
         O'Farreilldenttllecl the funding and wor1<ed with Rea'eatlon and Parks architect
         Craig Raines on a plan! The facility is set 10 open late Spring.




             FREE BIKE LIGHTS
 Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 6 of 56 Page ID #:312
Subscribe         Past Issues                                                                 Translate '"




            EAST HOLLYWOOD - Councilmember O'Farrell continued his annual tradition
            with the Los Angeles County Bicycle Coalition to distribute free bike lights! A
            recent "Operation Firefly" took place at the Western Avenue and Hollywood
            Blvd Metro Station. Thank you to the volunteers who work to ensure that our
            cyclists are riding legally and with the proper lights!




            MADE IN HOllYWOOD HONORS
 Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 7 of 56 Page ID #:313
Subllcriba     Patin...                                                             Tran.........




         CITY HALL - The City Council shined the spotlight on "A Star is Bom; "Vice;
         "'nCf8dfb1es 2; "Ralph 8t&aks the Internet,· end "SpIder-man, Into the Spider-
         verse- during 1I1e 8th Annual Made in Hollywood Honol1l (MIHH).
         Coundlmember O'Farrell partnel'll wHh six meJor entertainment organizations to
         recognize Osoar® nominees that support production and thousands of jobs in
         Hollywood and 1I1roughout Csllfomla. Thank you for keeping Angelenos home
         with their families, and best of luck to the nomineesl




             THANK YOU CITY FAMILYI
 Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 8 of 56 Page ID #:314
Subllcriba        Patin...                                                                 Tran.........




             FRIENDSHIP AUDITORIUM - Every year, Councilmember O'Farrell hosts a
             lunch for staff of the various City deparbnents who work with our amce to
             provide exceptional service to residents of the 13th Council District. Thank you
         for all you do to help make things happen In our great cltyl




             PROFESSIONAL CLOTHING DRIVE
 Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 9 of 56 Page ID #:315
Subscribe         Past Issues                                                                 Translate "'"

                                                                   IU I          I




                CIty      l list

                ICHyJSouth
                La by
                ,&nod Cent I
                12GO est7UI
                                                                                     sOllke


                       r ®
                StJ~(1r
                  Dl:iy
                Meel Center
                27ld M        C
                l bby

                                                                                      EW




            LOS ANGELES - The Office of Councilmember Mitch O'Farrell is partnering
            with Clothes the Deal on a professional clothing drive to benefit job seekers in
            need. Please drop off gently used business attire at our Echo Park district
            office, 1722 Sunset Blvd, in Echo Park, through February 20.




            PHOTO OF THE WEEK
   Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 10 of 56 Page ID
                                     #:316
Subscribe        Past Issues                                                                       Translate .....




            Los Angeles - Thank you to the Los Angeles Fire Department for keeping our
            neighborhoods safe!


            FOLLOW MITCH ON INSTAGRAM




                                        o o
                         Copyright © 2019 Councilmember Mitch O'Farrell, All rights reserved.



                                      Want to change how you receive these emails?
                               You can !!J!date y'our Rreferences or unsubscribe from this list.
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 11 of 56 Page ID
                                  #:317




                      EXHIBIT 28
      Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 12 of 56 Page ID
                                        #:318

                                           NRA-IIILA
                                            INSTITUTE   ro. L.E(H SILAHYE ACTIO




The Institute for Legislative Action (ILA) is the lobbying arm of the NRA. Established in 1975, ILA is
committed to preserving the right of all law-abiding individuals to purchase, possess and use firearms for
legitimate purposes as guaranteed by the Second Amendment to the U.S. Constitution.


ILA's ability to fight successfully for the rights of America's law-abiding gun owners directly reflects the support
ofNRA's 5 million members-a number that has more than tripled since 1978. When restrictive "gun control"
legislation is proposed at the local, state or federal level, NRA members and supporters are alerted and respond
with individual letters, faxes, e-mails and calls to their elected representatives to make their views known.

In 1986, the NRA and millions of gun owners nationwide applauded as the Firearms Owners' Protection Act
was signed into law by President Ronald Reagan. ILA worked for more than a decade to secure passage of that
historic legislation to reform the Gun Control Act of 1968.
      Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 13 of 56 Page ID
                                        #:319
   Combined with the strong grassroots efforts of                                          These efforts include
   NRA members and NRA-affiliated state                                                    enacting laws that
                                                                                           recognize the right of
   associations and local gun clubs, the Institute                                         honest citizens to carry
   has worked vigorously to pass pro-gun reform                                            firearms for self-
   legislation at the state level.                                                         protection; preemption
                                                                                           bills to prevent attacks
on gun owner rights by local anti-gun politicians, and fighting for legislation to prevent the bankrupting of
America's firearms industry through reckless lawsuits.

The Institute is also involved in educating the public about the facts concerning the many facets of firearms
ownership in America. Through the distribution of millions of printed fact sheets, brochures and articles
annually and the posting information and the latest news daily on its Internet site (www.nraila.org), the
Institute provides facts about responsible firearms ownership, the Second Amendment and other topics.

In NRA Headquarters in Fairfax, Va., and in offices in Washington, D.C., and in Sacramento, Calif., the Institute
employs a staff of more than 80, with a team of full-time lobbyists defending Second Amendment issues on
Capitol Hill, in state legislatures and in local government bodies.

While NRA is a single-issue organization, the Institute is involved in any issue that directly or indirectly affects
firearms ownership and use. These involve such topics as hunting and access to hunting lands, wilderness and
wildlife conservation, civilian marksmanship training and ranges for public use, law enforcement-related issues,
product liability, trapping, crime victim rights and criminal justice reform.
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 14 of 56 Page ID
                                  #:320




                      EXHIBIT 29
    5/22/2019                     First Reports Evaluating
                Case 2:19-cv-03212-SVW-GJS                 the Effectiveness
                                                      Document         19-5of Strategies for Preventing Page
                                                                               Filed 05/24/19           Violence:15
                                                                                                                  Firearms
                                                                                                                      of 56LawsPage ID
                                                                      #:321



                                                    Recommendations and Reports
                                                        October 3, 2003 / 52(RR14);11-20


Persons using assistive technology might not be able to fully access information in this file. For assistance, please
send e-mail to: mmwrq@cdc.gov. Type 508 Accommodation and the title of the report in the subject line of e-mail.


First Reports Evaluating the Effectiveness of Strategies
       for Preventing Violence: Firearms Laws
                           Findings from the Task Force on Community Preventive Services
Prepared by
Robert A. Hahn, Ph.D.1
Oleg O. Bilukha, M.D., Ph.D.1
Alex Crosby, M.D.2
Mindy Thompson Fullilove, M.D.3
Akiva Liberman, Ph.D.4
Eve K. Moscicki, Sc.D.5
Susan Snyder, Ph.D.1
Farris Tuma, Sc.D.5
Peter Briss, M.D.1
1Division of Prevention Research and Analytic Methods
Epidemiology Program Office
2Division of Violence Prevention
National Center for Injury Prevention and Control, CDC
Atlanta, Georgia
3New York State Psychiatric Institute, Columbia University
New York, New York
4National Institute of Justice
U.S. Department of Justice
Washington, D.C.
5National Institute of Mental Health
National Institutes of Health
Bethesda, Maryland

The material in this report was prepared by the Epidemiology Program Office, Stephen B. Thacker, M.D., Director; Division of Prevention
Research and Analytic Methods, Richard E. Dixon, M.D., Director.

                                                                 Summary

During 2000--2002, the Task Force on Community Preventive Services (the Task Force), an independent nonfederal
task force, conducted a systematic review of scientific evidence regarding the effectiveness of firearms laws in
preventing violence, including violent crimes, suicide, and unintentional injury. The following laws were evaluated:
bans on specified firearms or ammunition, restrictions on firearm acquisition, waiting periods for firearm
acquisition, firearm registration and licensing of firearm owners, "shall issue" concealed weapon carry laws, child
    https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                1/14
access  prevention
    5/22/2019 Case laws, zero tolerance   laws Evaluating
                                   First Reports
                   2:19-cv-03212-SVW-GJS         for firearms    in schools,
                                                          the Effectiveness
                                                      Document                and combinations
                                                                      19-5of Strategies
                                                                              Filed                     of firearms
                                                                                        for Preventing Page
                                                                                      05/24/19         Violence:
                                                                                                               16    of laws.
                                                                                                                 Firearms     The Task
                                                                                                                        56LawsPage ID
Force found insufficient evidence to determine the effectiveness     #:322of any of the firearms laws or combinations of laws
reviewed on violent outcomes. (Note that insufficient evidence to determine effectiveness should not be interpreted as
evidence of ineffectiveness.) This report briefly describes how the reviews were conducted, summarizes the Task
Force findings, and provides information regarding needs for future research.

                                                             Background
Although firearms-related* injuries in the United States have declined since 1993, they remained the second leading
cause of injury mortality in 2000, the most recent year for which complete data are available (1). Of 28,663 firearms-
related deaths in 2000 --- an average of 79 per day---16,586 (57.9%) were suicides, 10,801 (37.7%) were homicides,
776 (2.7%) were unintentional, and an additional 500 (1.7%) were legal interventions or of undetermined intent.

An estimated 24.3% of the 1,430,693 violent crimes (murder, aggravated assault, rape, and robbery) committed in the
United States in 1999 were committed with a firearm (2). In the early 1990s, rates of firearms-related homicide,
suicide, and unintentional death in the United States exceeded those of 25 other high-income nations (i.e., 1992 gross
national product US $8,356 per capita) for which data are available (3). In 1994, the estimated lifetime medical cost
of all firearms injuries in the United States was $2.3 billion (4).

Approximately 4.5 million new firearms are sold each year in the United States, including 2 million handguns. In
addition, estimates of annual secondhand firearms transactions (i.e., sales, trades, or gifts) range from 2 million to 4.5
million (5,6). Further, an estimated 0.5 million firearms are stolen annually (6). Thus, the total number of firearms
transactions could be as high as 9.5 million per year.

The 1994 National Survey of the Private Ownership of Firearms (NSPOF), conducted by Chilton Research Services
for the Police Foundation, under sponsorship of the National Institute of Justice, indicated that American adults
owned approximately 192 million working firearms, an average of one per adult (7). The NSPOF also indicated that
firearm ownership was unevenly distributed in the population: only 24.6% of U.S. adults owned a firearm (41.8% of
men and 9.0% of women). Another survey (2) found that 41% of adult respondents reported having a firearm in their
home in 1994, and 35% did so in 1998. A third survey (8) reported that 35% of homes with children aged <18 years
had at least one firearm. Rates of firearm ownership in the United States also exceed those of 14 other nations for
which data are available, with the exception of Finland (9).

Of the estimated 192 million firearms owned in the United States at the time of the 1994 NSPOF survey, 65 million
were handguns; 70 million, rifles; 49 million, shotguns; and the remainder were other guns (7). Among handgun
owners, 34.0% kept their guns loaded and unlocked. An estimated 10 million handguns, one sixth of the handguns
owned, were regularly carried by their owners, approximately half in the owners' cars and the other half on the
owners' persons.

The manufacture, distribution, sale, acquisition, storage, transportation, carrying, and use of firearms in the United
States are regulated by a complex array of federal, state, and local laws and regulations. This review examines
firearms laws as one of many approaches to reducing firearms violence (10,11).

                                                             Introduction

The independent, nonfederal Task Force on Community Preventive Services (the Task Force) is developing the Guide
to Community Preventive Services (the Community Guide) with the support of the U.S. Department of Health and
Human Services (DHHS) in collaboration with public and private partners. Although CDC provides staff support to
the Task Force for development of the Community Guide, the conclusions presented in this report were developed by
the Task Force and are not necessarily the conclusions of DHHS or CDC.

This report is one in a series of topics included in the Community Guide, a resource that includes multiple systematic
reviews, each focusing on a preventive health topic. A short overview of the process used by the Task Force to select
and review evidence and summarize its findings is included in this report. A full report on the findings and additional
evidence (including discussions of possible additional benefits, potential harms, existing data problems, research
gaps, and directions for future research) will be published in the American Journal of Preventive Medicine.
    https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                               2/14
    5/22/2019                     First Reports Evaluating
                Case 2:19-cv-03212-SVW-GJS                   Methods
                                                           the Effectiveness
                                                      Document         19-5of Strategies for Preventing Page
                                                                               Filed 05/24/19           Violence:17
                                                                                                                  Firearms
                                                                                                                      of 56LawsPage ID
                                                                      #:323
The Community Guide's methods for conducting systematic reviews and linking evidence to recommendations have
been described elsewhere (12). In brief, for each Community Guide topic, a multidisciplinary team (the systematic
review development team) conducts a review consisting of the following steps:

      developing an approach to organizing, grouping, and selecting the interventions to be reviewed;
      systematically searching for and retrieving evidence;
      assessing the quality of and summarizing the strength of the body of evidence of effectiveness;
      assessing cost and cost-effectiveness evidence, identifying applicability and barriers to implementation (if the
      effectiveness of the intervention has been established);
      summarizing information regarding evidence of other effects; and
      identifying and summarizing research gaps.

Firearms laws were identified as high-priority interventions for violence prevention review in April 1997 by a group
of consultants† representing diverse experience. The group generated a comprehensive list of strategies and created a
priority list of interventions for review on the basis of 1) the potential to reduce violence in the U.S. population; 2)
the potential benefits of expanding use of seemingly effective, but underutilized, interventions and reducing use of
seemingly ineffective, but overutilized, interventions; 3) current interest in this intervention among potential
audiences; and d) diversity of intervention types.

The interventions included in this review address several of the objectives outlined in Healthy People 2010 (13), the
disease prevention and health promotion agenda for the United States. Many of the Healthy People 2010 objectives
outlined in Chapter 15, "Injury and Violence Prevention," relate to firearms laws and their proposed effects on
violence-related outcomes (Box).

To be included in the review of effectiveness, studies had to 1) be a primary evaluation of the selected intervention
rather than, for example, a guideline or review; 2) provide information on at least one outcome of interest from the
list of violent outcomes preselected by the systematic review development team; 3) be conducted in Established
Market Economies§; and 4) compare outcomes in groups of persons exposed to the intervention with outcomes in
groups of persons not exposed or less exposed to the intervention (whether the comparison was concurrent between
groups or before-and-after within the same group).

Electronic searches for any research published before July 2001 were conducted in MEDLINE, EMBASE, ERIC,
National Technical Information Service (NTIS), PsychINFO, Sociological Abstracts, National Criminal Justice
Reference Service (NCJRS), Public Affairs Information Service (PAIS), Criminal Justice Index, and Gale Group
Legal Research Index.¶ The references listed in all retrieved articles were also reviewed, and specialists on the
systematic review development team and elsewhere were consulted to identify additional reports. Journal articles,
government reports, books, and book chapters were included in this review.

Because the purpose of this review was to assess the effectiveness of firearms laws in preventing violence, studies of
firearms laws were reviewed only if they assessed at least one violent outcome. The outcome measures evaluated to
determine the effect of each intervention were violent crimes (i.e., murder, aggravated assault, robbery, and rape),
suicide, and unintentional firearm injury. Aggravated assault was considered a health-related outcome insofar as it is
"an unlawful attack by one person upon another for the purpose of inflicting severe or aggravated bodily injury" (2).
Similarly, robbery was considered a health-related outcome insofar as it is "the taking or attempting to take anything
of value from the care, custody, or control of a person or persons by force or threat of force or violence or by putting
the victim in fear" (2). For each of the firearms laws, the team developed an analytic framework indicating possible
causal links between that intervention and one or more of the predefined outcomes of interest.

Each study meeting the inclusion criteria was evaluated with a standardized abstraction form (14) and was assessed
for suitability of study design and threats to validity (12). On the basis of the number of threats to validity, studies
were characterized as having good, fair, or limited execution. Results for each outcome of interest were obtained
from each study that met the minimum quality criteria. Measures that were adjusted for the effects of potential
confounders were used in preference to crude effect measures. If two or more studies of a firearms law overlapped in
    https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                               3/14
terms  of population,
    5/22/2019         time period, and
              Case 2:19-cv-03212-SVW-GJS outcomes
                                   First Reports      studied,
                                                 Evaluating       the systematic
                                                            the Effectiveness
                                                       Document                      review
                                                                        19-5of Strategies
                                                                                Filed          development
                                                                                          for Preventing
                                                                                        05/24/19         Violence:team
                                                                                                         Page          ofchose
                                                                                                                   Firearms
                                                                                                                  18            the study
                                                                                                                          56LawsPage  ID
with the fewest execution flaws and the best design to represent       #:324effects of the intervention.

A median was calculated as a summary effect measure for each outcome of interest. For bodies of evidence
consisting of seven or more studies, an interquartile range was calculated as an index of variability. Unless otherwise
noted, the results of each study were represented as a point estimate for the relative change in the violent outcome
rate associated with the intervention.

The body of evidence of effectiveness was characterized as strong, sufficient, or insufficient on the basis of the
number of available studies, the suitability of study designs for evaluating effectiveness, the quality of execution of
the studies, the consistency of the results, and the median effect size (12).

The Community Guide uses systematic reviews to evaluate the evidence of intervention effectiveness, and the Task
Force makes recommendations based on the findings of these reviews. The strength of each recommendation is based
on the strength of the evidence of effectiveness (i.e., the Task Force can recommend an intervention [or recommend
against its use] on the basis of strong evidence of effectiveness or sufficient evidence of effectiveness** [12]). Other
types of evidence can also affect a recommendation. For example, evidence that harms from an intervention outweigh
improved outcomes might lead to a recommendation against use of the intervention. If interventions are found to be
effective, they are evaluated for cost effectiveness by using economic evaluation guidelines developed for the
Community Guide (15). Because none of the firearm laws reviewed was found to have sufficient evidence to draw
conclusions regarding their effectiveness, no economic reviews were conducted.

A finding of insufficient evidence to determine effectiveness should not be interpreted as evidence of ineffectiveness
but rather as an indicator that additional research is needed before an intervention can be evaluated for its
effectiveness.

                                                                 Results
The systematic review development team identified 51 studies that evaluated the effects of selected firearms laws on
violence and met the inclusion criteria for this review. No study was excluded because of limitations in design or
execution. Information on violent outcomes was available in 48 studies, and the remaining three studies, which
provided information on counts or proportions of regulated firearms used in crime, were used as supplementary
evidence. Several studies examined more than one type of firearm law.

Several separate studies evaluated effects of the same law in the same populations during overlapping time periods.
Such studies were considered nonindependent, and effect estimates from the best study in the group (as determined
by the quality of design and execution and the length of the follow-up period) were chosen to represent the effects of
the intervention. The total number of studies for each intervention, and the number of studies that actually contributed
effect estimates to the body of evidence, are listed (Table). More extensive evidence tables will be available at
http://www.thecommunityguide.org when the full evidence review is published.

Evidence was insufficient to determine the effectiveness of any of these laws for the following reasons.

       Bans on specified firearms or ammunition. Results of studies of firearms and ammunition bans were
       inconsistent: certain studies indicated decreases in violence associated with bans, and others indicated
       increases. Several studies found that the number of banned guns retrieved after a crime declined when bans
       were enacted, but these studies did not assess violent consequences (16,17). Studies of the 1976 Washington,
       D.C. handgun ban yielded inconsistent results (18--20). Bans often include "grandfather" provisions, allowing
       ownership of an item if it is acquired before the ban, complicating an assessment of causality. Finally, evidence
       indicated that sales of firearms to be banned might increase in the period before implementation of the bans
       (e.g., the Assault Weapons Ban of 1994) (21).
       Restrictions on firearm acquisition. The federal government and individual states restrict the acquisition and
       use of firearms by individuals on the basis of their personal history. Reasons for restriction can include prior
       felony conviction, conviction of misdemeanor intimate partner violence, drug abuse, adjudication as "mentally
       defective,"†† and other characteristics (e.g., specified young age). The Brady Law (22) established national
       restrictions on acquisition of firearms and ammunition from federal firearms licensees. The interim Brady Law
    https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                  4/14
   (1994--1998)
5/22/2019        mandated a 5-day   waiting
                             First Reports
          Case 2:19-cv-03212-SVW-GJS          period
                                           Evaluating thetoEffectiveness
                                                 Document    allow19-5
                                                                     background
                                                                         of Strategies checks.   ThePage
                                                                                       for Preventing
                                                                             Filed 05/24/19             permanent
                                                                                                      Violence:
                                                                                                              19       Brady
                                                                                                                Firearms
                                                                                                                    of 56     Law,ID
                                                                                                                         LawsPage
  enacted in 1998, eliminated the required waiting period.     It normally allows 3 days for a background check,
                                                           #:325
  after which, if no evidence of a prohibited characteristic is found, the purchase may proceed (23). Certain states
  have established additional restrictions, and some require background checks of all firearms transactions, not
  only those conducted by federal firearms licensees.
  The permanent Brady Law depends on the National Instant Criminal Background Check System (NICS).
  However, NICS lacks much of the required background information, particularly on certain restriction
  categories (23). Efforts to improve the availability of background information have been supported by the
  National Criminal History Improvement Program (24). Approximately 689,000 applications to acquire a
  firearm (2.3% of 30 million applications) were denied under the Brady Law from its first implementation in
  1994 through 2000 (25); the majority of denials were based on the applicant's criminal history. However, denial
  of an application does not always stop applicants from acquiring firearms through other means.
  Overall, evaluations of the effects of acquisition restrictions on violent outcomes have produced inconsistent
  findings: some studies indicated decreases in violence associated with restrictions, and others indicated
  increases. One study indicated a statistically significant reduction in the rate of suicide by firearms among
  persons aged >55 years; however, the reduction in suicide by all methods was not statistically significant.
  Furthermore, this benefit appears to have been a consequence of the waiting period imposed by the interim
  Brady Law (which has since been dropped in the permanent law) rather than of the law's restrictions on the
  basis of the purchaser's characteristics (26).
  Waiting periods for firearm acquisition. Waiting periods for firearm acquisition require a specified delay
  between application for and acquisition of a firearm. Waiting periods have been established by the federal
  government and by states to allow time to check the applicant's background or to provide a "cooling-off"
  period for persons at risk of committing suicide or impulsive acts against others. Studies of the effects of
  waiting periods on violent outcomes yielded inconsistent results: some indicated a decrease in violent outcome
  associated with the delay and others indicated an increase. As noted previously, one study of the interim Brady
  Law indicated a statistically significant reduction in firearms suicide among persons aged >55 years associated
  with the waiting period requirement of the interim law. Several studies suggested a partial "substitution effect"
  for suicide (i.e., decreases in firearms suicide are accompanied by smaller increases in suicide by other means)
  (26).
  Firearm registration and licensing of owners. Registration requires that a record of the owner of specified
  firearms be created and retained (27). At the national level, the Firearm Ownership Protection Act of 1986
  specifically precludes the federal government from establishing and maintaining a registry of firearms and their
  owners. Licensing requires an individual to obtain a license or other form of authorization or certification to
  purchase or possess a firearm (27). Licensing and registration requirements are often combined with other
  firearms regulations, such as safety training or safe storage requirements. Only four studies examined the
  effects of registration and licensing on violent outcomes; the findings were inconsistent.
  "Shall issue" concealed weapon carry laws. Shall issue concealed weapon carry laws (shall issue laws)
  require the issuing of a concealed weapon carry permit to all applicants not disqualified by specified criteria.
  Shall issue laws are usually implemented in place of "may issue" laws, in which the issuing of a concealed
  weapon carry permit is discretionary (based on criteria such as the perceived need or moral character of the
  applicant). A third alternative, total prohibition of the carrying of concealed weapons, was in effect in six states
  in 2001.
  The substantial number of studies of shall issue laws largely derives from and responds to one landmark study
  (28). Many of these studies were considered to be nonindependent because they assessed the same intervention
  in the same population during similar time periods. A review of the data revealed critical problems, including
  misclassification of laws, unreliable county-level crime data, and failure to use appropriate denominators for
  the available numerator crime data (29). Methodological problems, such as failure to adjust for autocorrelation
  in time series data, were also evident. Results across studies were inconsistent or conceptually implausible.
  Therefore, evidence was insufficient to determine the effect of shall issue laws on violent outcomes.
  Child access prevention laws. Child access prevention (CAP) laws are designed to limit children's access to
  and use of firearms in homes. The laws require firearms owners to store their firearms locked, unloaded, or
  both, and make the firearm owners liable when children use a household firearm to threaten or harm
  themselves or others. In three states with CAP laws (Florida, Connecticut, California), this crime is a felony; in
  several others it is a misdemeanor.
  Only three studies examined the effects of CAP laws on violent outcomes, and only one outcome, unintentional
  firearms deaths, was assessed by all three. Of these, two studies assessed the same states over the same time
https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                 5/14
      periods
   5/22/2019  and
             Case   were therefore nonindependent.          The
                                     First Reports Evaluating
                    2:19-cv-03212-SVW-GJS                         most 19-5
                                                                          recent
                                                              the Effectiveness
                                                         Document                  study,   which
                                                                                of Strategies         included
                                                                                              for Preventing
                                                                                    Filed 05/24/19                the20
                                                                                                             Violence:
                                                                                                             Page      most   recent
                                                                                                                       Firearms
                                                                                                                           of 56      states
                                                                                                                                LawsPage   IDto
      pass CAP laws and had the longest follow-up time, indicated        #:326 that the apparent reduction in unintentional
      firearm deaths associated with CAP laws that carry felony sanctions was statistically significant only in Florida
      and not in California or Connecticut (30). Overall, too few studies of CAP law effects have been done, and the
      findings of existing studies were inconsistent. In addition, although CAP laws address juveniles as perpetrators
      of firearms violence, available studies assessed only juvenile victims of firearms violence.
      Zero tolerance laws for firearms in schools. The Gun-Free Schools Act (31) stipulates that each state
      receiving federal funds must have a state law requiring local educational agencies to expel a student from
      school for at least 1 year if a firearm is found in the student's possession at school. Expulsion may lead to
      alternative school placement or to "street" placement (full expulsion, with no linkage to formal education). In
      contrast to the 3,523 firearms reported confiscated under the Gun-Free Schools Act in the 1998--99 school
      year, school surveys (32) indicate that an estimated 3% of the 12th grade student population in 1996 (i.e.,
      85,350 students) reported carrying firearms on school property one or more times in the previous 30 days.
      Thus, even if only 12th grade students carry firearms, fewer than 4.3% of firearms are being detected in
      association with the Gun-Free Schools Act.
      No study reviewed attempted to evaluate the effects of zero tolerance laws on violence in schools, nor did any
      measure the effect of the Gun-Free Schools Act on carrying of firearms in schools. One cross-sectional study,
      however, assessed the effectiveness of metal detector programs in reducing the carrying of firearms in schools
      (33). Although firearms detection is not explicitly required in the Gun-Free Schools Act, the effectiveness of
      the law may depend on the ability to detect firearms by various means. The study reported that schools with
      and without metal detectors did not differ in rates of threatening, fights, or carrying of firearms outside of
      school, but the rate of carrying firearms to, from, or in schools with detection programs was half that of schools
      without such programs. The effectiveness of zero tolerance laws in preventing violence cannot be assessed
      because appropriate evidence was not available. A further concern is that "street" expulsion might result in
      increased violence and other problems among expelled students.
      Combinations of firearms laws. Governmental jurisdictions (e.g., states or nations) can be characterized by
      the degree to which they regulate firearm possession and use. Whether a greater degree of firearms regulation
      in a jurisdiction results in a reduction of the amount of violence in that jurisdiction still needs to be determined.
      Three kinds of evidence were reviewed for this study: 1) studies of the effects of comprehensive national laws
      within nations; 2) international comparisons of comprehensive laws; and 3) studies in which law types within
      jurisdictions (i.e., regulation of specific, defined aspects of firearm acquisition and use) were categorized and
      counted, and counts compared with rates of specific forms of violence within the same jurisdictions. The latter
      type are referred to here as index studies because they developed indices of the degree of regulation. In
      drawing conclusions about law combinations, findings from the three approaches were considered.
      On the basis of national law assessments (the Gun Control Act of 1968 in the United States and the Criminal
      Law Amendment Act of 1977 in Canada), international comparisons (between the United States and Canada),
      and index studies (all conducted within the United States), available evidence was insufficient to determine
      whether the degree of firearms regulation was associated with decreased (or increased) violence. The findings
      were inconsistent and most studies were methodologically inadequate to allow conclusions about causal
      effects. Moreover, as conducted, index studies, even if consistent, would not allow specification of which laws
      to implement.

In summary, the Task Force found insufficient evidence to determine the effectiveness of any of the firearms laws
reviewed for preventing violence. References and key findings are listed (Table).

                                                            Research Needs
The Task Force's review of firearms laws found insufficient evidence to determine whether the laws reviewed reduce
(or increase) specific violent outcomes (Table). Much existing research suffers from problems with data, analytic
methods, or both. Further high-quality research is required to establish the relationship between firearms laws and
violent outcomes. Potential areas for further investigation will be discussed in detail in an upcoming article in the
American Journal of Preventive Medicine.

Several recurring problems were associated with the studies that evaluated the effects of firearms laws on violent
outcomes:
   https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                     6/14
       The assessment
    5/22/2019         or "measurement"
              Case 2:19-cv-03212-SVW-GJS  of laws
                                First Reports       andthetheir
                                              Evaluating
                                                    Document     provisions
                                                            Effectiveness     has been
                                                                    19-5of Strategies
                                                                            Filed          noted as
                                                                                      for Preventing
                                                                                    05/24/19           a problem
                                                                                                     Violence:
                                                                                                     Page    21    of in
                                                                                                               Firearms  certain
                                                                                                                           Pagestudies
                                                                                                                      56Laws     ID
       and may occur in others as well. As with all interventions,
                                                                #:327assessing the degree of implementation of laws may
       be important in evaluating their effects; yet this has not been a part of law evaluations. Better information
       regarding implementation might allow more sophisticated explanation of inconsistent effects.
       Several facets of the measurement of violent outcomes have been problematic. Crime data are substantially
       underreported and, at the county level, may not be sufficiently reliable for research purposes (29). In addition,
       selected outcome measures are often not directly relevant to the law being assessed (e.g., the evaluation of
       child access prevention laws by measurement of juvenile victims [rather than perpetrators] and the evaluation
       of shall issue laws by the measurement of crimes occurring in the home [where the law does not apply]).
       Another problem is that crime data are often aggregated, so that the circumstances of violent events cannot be
       determined. Aggregated data hinder the assessment of the ways in which laws might and might not work.
       Individual record data systems currently being implemented --- the National Incident-Based Reporting System
       of the FBI and the National Violent Death Reporting System of CDC and partners --- might resolve some of
       these difficulties and greatly facilitate the evaluation of firearms laws.
       The measurement of potential confounders has been a challenge in evaluating the effects of firearms laws.
       Potentially important confounders include socioeconomic status and poverty, drug cycles, gang activity, and
       the intensity of law enforcement. Measuring these phenomena is difficult and requisite data are often not
       available. In addition, endogeneity (i.e., the presence of common characteristics, such as crime counts, as both
       dependent and independent variables in equations) has been a problem in firearms law evaluations.
       Study designs and analytic techniques used in firearms law evaluations have been problematic. Rates of
       violence may affect the passage of firearms laws and firearms laws may then affect rates of violence;
       knowledge of temporal sequence is thus critical in separating cause and effect, and cross-sectional studies are
       at a disadvantage. Time series analyses of firearms laws and violent outcomes have not consistently adjusted
       for temporal and spatial autocorrelation, and thus may have exaggerated hypothesized associations.
       Additionally, firearms studies often fail to note potential biases associated with measurement of outcomes not
       directly associated with the law in question (e.g., using victims rather than agents of violence in the assessment
       of CAP laws).

In conclusion, the application of imperfect methods to imperfect data has commonly resulted in inconsistent and
otherwise insufficient evidence with which to determine the effectiveness of firearms laws in modifying violent
outcomes.

This is a critical period for focused research on the effectiveness of firearms laws in reducing violence in the United
States. International comparisons indicate that the United States is an outlier among developed, industrialized nations
in rates of firearms violence (2). Widespread public concern exists about criminal firearms violence, firearms
violence among youth, and other forms of firearms violence, and popular support for many firearms laws is evident
(34,35). Although the Task Force's systematic review of the existing literature on firearms laws found insufficient
evidence to determine the effectiveness of these laws in preventing violence, research should continue on the
effectiveness of firearms laws as one approach to the prevention or reduction of firearms violence and firearms injury.
Evaluation should include not only the laws reviewed here, but the broad array of other federal, state, and local laws.

                           Additional Information Regarding the Community Guide
In addition to the firearms laws reviewed in this report, reviews for the Community Guide have been completed on
the effectiveness of preventing violence through early childhood home visitation (36) and therapeutic foster care (to
be published in the near future). Reviews of several other violence prevention interventions are pending or under
way, including the effects of school-based, social and emotional skill learning programs, and the treatment of
juveniles as adults in the justice system.

Community Guide topics are prepared and released as each is completed. The findings from systematic reviews on
vaccine-preventable diseases, tobacco use prevention and reduction, motor vehicle occupant injury, physical activity,
diabetes, oral health, and the social environment have been published. A compilation of systematic reviews will be
published in book form in 2004. Additional information regarding the Task Force, the Community Guide, and a list of
published articles is available at http://www.thecommunityguide.org.

References
   https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                7/14
 1. Miniño
 5/22/2019   AM,2:19-cv-03212-SVW-GJS
           Case    Arias E, Kochanek      KD, Evaluating
                                   First Reports Murphy   SL,Effectiveness
                                                         the
                                                    Document    Smith   BL.
                                                                     19-5      Deaths:
                                                                           of Strategies   final
                                                                                         for
                                                                               Filed 05/24/19    data Page
                                                                                             Preventing for 2000.
                                                                                                        Violence:
                                                                                                                22    Hyattsville,
                                                                                                                         56LawsPageMD:
                                                                                                                  Firearms
                                                                                                                      of            ID US
    Department of Health and Human Services, CDC, National          #:328 Center for Health Statistics, 2002. (National vital
    statistics reports; vol. 50, no. 15). Available at http://www.cdc.gov/nchs/data/nvsr/nvsr50/nvsr50_15.pdf.
 2. Bureau of Justice Statistics. Sourcebook of criminal justice statistics 2000. Washington, DC: US Department of
    Justice, Bureau of Justice Statistics, 2001.
 3. Krug EG, Powell KE, Dahlberg LL. Firearm-related deaths in the United States and 35 other high- and upper-
    middle-income countries. Int J Epidemiol 1998;27:214--21.
 4. Cook PJ, Lawrence BA, Bruce A, Ludwig J, Miller TR. The medical costs of gunshot injuries in the United
    States. JAMA 1999;282:447--54.
 5. Bureau of Alcohol Tobacco and Firearms. Commerce in firearms in the United States. Washington, DC: US
    Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms, 2000.
 6. Cook PJ, Molliconi S, Cole TB. Regulating gun markets. J Criminal Law Criminol 1995;86:59--92.
 7. Cook PJ, Ludwig J. Guns in America: results of a comprehensive national survey on firearms ownership and
    use. Washington, DC: US Department of Justice, National Institute of Justice, 1996.
 8. Schuster MA, Franke TM, Bastian AM, Sor S, Halfon N. Firearm storage patterns in US homes with children.
    Am J Public Health 2000;90:588--94.
 9. Cukier W. Firearms regulation: Canada in the international context. Chronic Dis Can 1998;19:25--34.
10. Kellermann AL, Lee RK, Mercy JA, Banton JG. The epidemiologic basis for the prevention of firearm injuries.
    Annu Rev Public Health 1991;12:17--40.
11. Powell EC, Sheehan KM, Christoffel KK. Firearm violence among youth: public health strategies for
    prevention. Ann Emerg Med 1996;28:204--12.
12. Briss PA, Zaza S, Pappaioanou M, et al. Developing an evidence-based Guide to Community Preventive
    Services---methods. Am J Prev Med 2000;18(1S):35--43.
13. US Department of Health and Human Services. Healthy people 2010. 2nd ed. With Understanding and
    Improving Health and Objectives for Improving Health (2 vols). Washington, DC: US Department of Health
    and Human Services, 2000.
14. Zaza S, Wright-de Aguero LK, Briss PA, et al. Data collection instrument and procedure for systematic reviews
    in the Guide to Community Preventive Services. Am J Prev Med 2000;18(1S):44--74.
15. Carande-Kulis VG, Maciosek MV, Briss PA, et al. Methods for systematic reviews of economic evaluations for
    the Guide to Community Preventive Services. Am J Prev Med 2000;18(1S):75--91.
16. Weil DS, Knox RC. The Maryland ban on the sale of assault pistols and high-capacity magazines: estimating
    the impact in Baltimore. Am J Public Health 1997;87:297--8.
17. Vernick JS, Webster DW, Hepburn LM. Effects of Maryland's law banning Saturday night special handguns on
    crime guns. Inj Prev 999;5:259--63.
18. Loftin C, McDowall D, Wiersma B, Cottey TJ. Effects of restrictive licensing of handguns on homicide and
    suicide in the District of Columbia. N Engl J Med 1991;325:1615--20.
19. Britt CL, Bordua DJ, Kleck G. A reassessment of the D.C. gun law: some cautionary notes on the use of
    interrupted time series designs for policy impact assessment. Law Soc Rev 1996;30:361--80.
20. McDowall D, Wiersma B, Loftin C. Using quasi-experiments to evaluate firearm laws: comment on Britt et
    al.'s reassessment of the D.C. gun law. Law Soc Rev 1996;30:381--91.
21. Roth JA, Koper CS. Impacts of the 1994 Assault Weapons Ban: 1994--996. Washington, DC: US Department
    of Justice, National Institute of Justice, 1999.
22. Public Law 103-159. Brady Handgun Violence Prevention Act, 18 USC, Section 922(t).1995.
23. US General Accounting Office. Gun control: options for improving the National Instant Criminal Background
    Check System. Washington, DC: US General Accounting Office, Report to Congressional Requesters, April
    2000. GAO/GGD-00-56
24. US Department of Justice. Improving criminal history records for background checks. Bureau of Justice
    Statistics Highlights. Washington, DC: US Department of Justice, February 11, 2002.
25. Bowling M, Lauver G, Gifford SL, Adams DB. Background checks for firearm transfers, 2000. Bureau of
    Justice Statistics Bulletin. Washington, DC: US Department of Justice, July 2001.
26. Ludwig J, Cook PJ. Homicide and suicide rates associated with implementation of the Brady Handgun
    Violence Prevention Act. JAMA 2000;284:585--91.
27. DeFrancesco S, Vernick JS, Weitzel MM, LeBrun EE. A gun policy glossary: policy, legal and health terms.
    Baltimore, MD: The Johns Hopkins Center for Gun Policy and Research, 2000.
28. Lott JR, Mustard DB. Crime, deterrence, and right-to-carry concealed handguns. J Legal Studies 1997;26:1-
    -68.
 https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                 8/14
   29. MaltzCase
    5/22/2019 MD, Targonski    J. A note   on theEvaluating
                                     First Reports
                    2:19-cv-03212-SVW-GJS          use Document
                                                       of county-level  19-5UCR
                                                            the Effectiveness         data.
                                                                              of Strategies
                                                                                  Filed      J Quant
                                                                                            for          Criminol
                                                                                                Preventing
                                                                                          05/24/19         Violence:23
                                                                                                           Page       2002;18:297--318.
                                                                                                                     Firearms
                                                                                                                         of 56LawsPage ID
   30. Webster DW, Starnes M. Reexamining the association#:329           between child access prevention gun laws and
       unintentional shooting deaths of children. Pediatrics 2000;106:1466--9.
   31. Public Law 103-382. Improving America's Schools Act of 1994. 20 USC 8921, Section 14601, Gun-Free
       Schools Act, 1994.
   32. US Department of Education and US Department of Justice. 1999 Annual report on school safety. Washington,
       DC: U.S. Department of Education and US Department of Justice, 1999. Available at
       http://www.ed.gov/PDFDocs/InterimAR.pdf
   33. Ginsberg C. Violence-related attitudes and behaviors of high school students---New York City, 1992. J Sch
       Health 1993;63:438--40.
   34. Merkle D. America: it's our right to bear arms. ABCNews.com, May 14, 2002. Available at
       http://abcnews.go.com/sections/us/DailyNews/guns_poll020514.html.
   35. Smith TW. Public opinion about gun policies. Future Child 2002;12(2):154--63.
   36. CDC. First reports evaluating the effectiveness of strategies for preventing violence: early childhood home
       visitation. Findings from the Task Force on Community Preventive Services. MMWR 2003;52 (No. RR-14):1-
       -9.
* A firearm is a weapon (e.g., a handgun, rifle, or shotgun) in which a shot is propelled by gunpowder.

† Consultants for the systematic reviews of violence prevention interventions were Laurie Anderson, Ph.D., CDC, Olympia, Washington;
Carl Bell, M.D., Community Mental Health Council, Chicago, Illinois; Red Crowley, Men Stopping Violence, Atlanta, Georgia; Sujata
Desai, Ph.D., CDC, Atlanta, Georgia; Deborah French, Colorado Department of Public Health and Environment, Denver, Colorado; Darnell
F. Hawkins, Ph.D., J.D., University of Illinois at Chicago, Chicago, Illinois; Danielle LaRaque, M.D., Harlem Hospital Center, New York,
New York; Barbara Maciak, Ph.D., CDC, Detroit, Michigan; James Mercy, Ph.D., CDC, Atlanta, Georgia; Suzanne Salzinger, Ph.D., New
York State Psychiatric Institute, New York, New York; Patricia Smith, M.S., Michigan Department of Community Health, Lansing,
Michigan. Other aspects of this review benefited by comments from Phillip Cook, Ph.D., Duke University, Durham, North Carolina; Gary
Kleck, Ph.D., School of Criminology and Criminal Justice, Florida State University, Tallahassee, Florida; Jon Vernick, Ph.D., Johns Hopkins
University, Baltimore, Maryland; Daniel Webster, Sc.D., Johns Hopkins University, Baltimore, Maryland; James Wright, Ph.D., University
of Central Florida, Orlando, Florida; Frank Zimring, J.D., University of California, Berkeley, California.

§ Established Market Economies as defined by the World Bank are Andorra, Australia, Austria, Belgium, Bermuda, Canada, Channel
Islands, Denmark, Faeroe Islands, Finland, France, Germany, Gibraltar, Greece, Greenland, Holy See, Iceland, Ireland, Isle of Man, Italy,
Japan, Liechtenstein, Luxembourg, Monaco, the Netherlands, New Zealand, Norway, Portugal, San Marino, Spain, St. Pierre and Miquelon,
Sweden, Switzerland, the United Kingdom, and the United States.

¶ These databases can be accessed as follows: MEDLINE: http:// www.ncbi.nlm.nih.gov/PubMed; EMBASE: DIALOG
http://www.dialogclassic.com (requires id/password account), ScienceDirect: http://www.sciencedirect.com/science/search/database/embase;
ERIC: http://www.askeric.org/Eric/; NTIS: DIALOG http://www.dialogclassic.com (requires id/password account),
http://grc.ntis.gov/ntisdb.htm; PsycINFO: DIALOG http://www.dialogclassic.com (requires id/password account),
http://www.apa.org/psycinfo/products/psycinfo.html; Sociological Abstracts: DIALOG http://dialogclassic.com (requires id/password
account), http://www.csa.com/detailsV5/socioabs.html; NCJRS: http://abstractsdb.ncjrs.org/content/AbstractsDB_Search.asp; PAIS:
DIALOG http://dialogclassic.com (requires id/password account); Criminal Justice index: DIALOG http://dialogclassic.com (requires
id/password account); Gale Group Legal Research Index: DIALOG http://dialogclassic.com (requires id/password account); CINAHL:
DIALOG http://www.dialogclassic.com (requires id/password account), http://www.cinahl.com/wpages/login.htm.

** At the June 2002 meeting of the Task Force on Community Preventive Services, new terminology was adopted to reflect the findings of
the Task Force. Instead of being referred to as "strongly recommended" and "recommended," such interventions are now referred to as
"recommended (strong evidence of effectiveness)" and "recommended (sufficient evidence of effectiveness)," respectively. Similarly, the
finding previously referred to as "insufficient evidence" is now more fully stated: "insufficient evidence to determine effectiveness." These
changes were made to improve the clarity and the intent of the findings.

†† The term "mentally defective" is a determination by a lawful authority that a person, as a result of marked subnormal intelligence or
mental illness, is a danger to self or others, or lacks the mental capacity to manage his or her own affairs. The term also includes a court
finding of insanity in a criminal case, incompetence to stand trial, or not guilty by reason of lack of mental responsibility. Source: Bureau of
Alcohol Tobacco and Firearms. Federal firearms regulations reference guide. Washington, DC: U.S. Department of the Treasury, Bureau of
Alcohol, Tobacco and Firearms, 2000, ATF P 5300.4 (01-00). Available at http://www.atf.treas.gov/pub/fire-explo_pub/2000_ref.htm.

                                         Task Force on Community Preventive Services*
                                                                 November 1, 2002

Chair: Jonathan E. Fielding, M.D., Los Angeles Department of Health Services, Los Angeles, California
Vice-Chair:   Patricia Dolan Mullen, Dr.P.H., University of Texas-Houston School of Public Health, Houston, Texas
    https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                         9/14
Members:    Ross
     5/22/2019   C. Brownson,
               Case            Ph.D., St.First
                                          Louis
                      2:19-cv-03212-SVW-GJS      University
                                               Reports        School
                                                       Evaluating      of Public  Health,
                                                                  the Effectiveness
                                                             Document         19-5         St. Louis,
                                                                                    of Strategies
                                                                                        Filed           Missouri;
                                                                                                  for Preventing
                                                                                                05/24/19           John Clymer,
                                                                                                                 Violence:
                                                                                                                 Page    24       Partnership
                                                                                                                           Firearms
                                                                                                                               of 56LawsPagefor
                                                                                                                                              ID
Prevention, Washington, D.C.; Jane L. Delgado, Ph.D., National Alliance        for
                                                                             #:330 Hispanic   Health,   Washington,    D.C.;  Mindy  Thompson
Fullilove, M.D., New York State Psychiatric Institute and Columbia University, New York, New York; Alan R. Hinman, M.D., Task Force
for Child Survival and Development, Atlanta, Georgia; George J. Isham, M.D., HealthPartners, Minneapolis, Minnesota; Garland H. Land,
M.P.H., Center for Health Information Management and Epidemiology, Missouri Department of Health, Jefferson City, Missouri; Patricia A.
Nolan, M.D., Rhode Island Department of Health, Providence, Rhode Island; Dennis E. Richling, M.D., Union Pacific Railroad, Omaha,
Nebraska; Susan C. Scrimshaw, Ph.D., School of Public Health, University of Illinois, Chicago, Illinois; Steven M. Teutsch, M.D., Merck &
Company, Inc., West Point, Pennsylvania; Robert S. Thompson, M.D., Department of Preventive Care, Group Health Cooperative of Puget
Sound, Seattle, Washington
Consultants: Robert S. Lawrence, M.D., Bloomberg School of Public Health, Johns Hopkins University, Baltimore, Maryland; J. Michael
McGinnis, M.D., Robert Wood Johnson Foundation, Princeton, New Jersey; Lloyd F. Novick, M.D., Onondaga County Department of
Health, Syracuse, New York

* Patricia A. Buffler, Ph.D., University of California, Berkeley; Mary Jane England, M.D., Regis College, Weston, Massachusetts; Caswell A.
Evans, Jr., D.D.S., National Oral Health Initiative, Office of the U.S. Surgeon General, Rockville, Maryland; David W. Fleming, M.D., CDC,
Atlanta, Georgia; Fernando A. Guerra, M.D., San Antonio Metropolitan Health District, San Antonio, Texas; and Charles S. Mahan, M.D.,
College of Public Health, University of South Florida, Tampa, Florida, also served on the Task Force while the recommendations were being
developed.

Table




    https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                    10/14
5/22/2019                     First Reports Evaluating
            Case 2:19-cv-03212-SVW-GJS                 the Effectiveness
                                                  Document         19-5of Strategies for Preventing Page
                                                                           Filed 05/24/19           Violence:25
                                                                                                              Firearms
                                                                                                                  of 56LawsPage ID
                                                                  #:331




https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                               11/14
    5/22/2019                     First Reports Evaluating
                Case 2:19-cv-03212-SVW-GJS                 the Effectiveness
                                                      Document         19-5of Strategies for Preventing Page
                                                                               Filed 05/24/19           Violence:26
                                                                                                                  Firearms
                                                                                                                      of 56LawsPage ID
                                                                      #:332




Return to top.
Box




    https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                               12/14
    5/22/2019                     First Reports Evaluating
                Case 2:19-cv-03212-SVW-GJS                 the Effectiveness
                                                      Document         19-5of Strategies for Preventing Page
                                                                               Filed 05/24/19           Violence:27
                                                                                                                  Firearms
                                                                                                                      of 56LawsPage ID
                                                                      #:333




Return to top.

Use of trade names and commercial sources is for identification only and does not imply endorsement by the U.S. Department of Health
and Human Services.


References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement of
these organizations or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not responsible for the
content of pages found at these sites. URL addresses listed in MMWR were current as of the date of publication.



Disclaimer         All MMWR HTML versions of articles are electronic conversions from ASCII text into HTML. This conversion may have
resulted in character translation or format errors in the HTML version. Users should not rely on this HTML document, but are referred to the
electronic PDF version and/or the original MMWR paper copy for the official text, figures, and tables. An original paper copy of this issue
can be obtained from the Superintendent of Documents, U.S. Government Printing Office (GPO), Washington, DC 20402-9371; telephone:
(202) 512-1800. Contact GPO for current prices.

**Questions or messages regarding errors in formatting should be addressed to mmwrq@cdc.gov.
Page converted: 9/29/2003
                                     HOME | ABOUT MMWR | MMWR SEARCH | DOWNLOADS | RSS | CONTACT
                                                   POLICY | DISCLAIMER | ACCESSIBILITY
                                                                                    Department of Health
   Morbidity and Mortality Weekly Report
    https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                          and Human Services                                    13/14
Centers for Disease Control and Prevention
 5/22/2019                                     First Reports Evaluating the Effectiveness of Strategies for Preventing Violence: Firearms Laws
            Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 28 of 56 Page ID
1600 Clifton Rd, MailStop E-90, Atlanta, GA 30333,
U.S.A                                         #:334




                                                        This page last reviewed 9/29/2003




 https://www.cdc.gov/mmwr/preview/mmwrhtml/rr5214a2.htm                                                                                          14/14
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 29 of 56 Page ID
                                  #:335




                      EXHIBIT 30
        Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 30 of 56 Page ID
                                          #:336                                 O COUNSEL
SENIOR PARTNER
C. D. MICHEL*                                                                                           JOSEPH DI MONDA
                                                                                                       SCOTT M. FRANKLIN
MANAGING PARTNER                                                                                        CLINT B. MONFORT
JOSHUA ROBERT DALE                                                                                      MICHAEL W. PRICE
                                                                                                         TAMARA M. RIDER
PEINSEL
                                       MICHEL sso                            p.c.                        Los ANGELES, CA


AS5OCATES                               Attyrneys               atLaw
SEAN A. BRADY
TIFFANY D, CHEUVRONT
MATTHEW D. CUBEIRO
ALEXANDER A, FRANK
                                                                                                 WRITER’S DIRECT CONTACT:
Los ANGELES, CA                                                                                          562-a I &4478
*
                                                                                               POKITA@MICHELLAWYERS.COM
    ALSO ADMITTED IN TEXAS AND
     THE DISTRICT OF COLUMBIA




                                                   May 21, 2019

    VIA U.S. MAIL AND FAX

    Department of Public Works
    Bureau of Contract Administration
    Office of Contract Compliance
    1149 S. Broadway, Suite 300
    Los Angeles, CA 90015
    213-847-2625
    213-847-2777 (fax)


                                 Re:   PRAR # 2069163 Request for Affidavits Disclosing Contracts and
                                                       —




                                       Sponsorship of the National Rifle Association

    To Records Custodian or Records Coordinator:

           This letter constitutes a request under the Public Records Act, California Government Code
    Section 6250, et seq (the “Act”), and seeks the information listed below, regardless of the medium
    upon which it is kept.

            This request is directed individttatly (1) to each person/entity identified in the addressee section
    above, and (2) to the Public Records Act Clerk or designee for each entity or person identified in the
    addressee section above. One or several of the above may respond on behalf of any number of the
    others; however, each person/entity responding on behalf of another must so state in the response. To
    the extent that an aggregate responding person/entity fails to identifr that such person/entity is
    responding on behalf of another, we do not waive the right to require a response from each such
    person/entity from whom we have not received a specific response.

             All references to standards for compliance are pursuant to California Government Code Section
     6250, et seq., as amended by California Assembly Bill 2799, effective January 1, 2001, and further
     informed by the heightened right to information as provided by the California Constitution, article 1,
     section 3, as amended by Proposition 59.

                                           INFORMATION REOUESTED


                       I 80 EAST OCEAN BOULEVARD • SUITE 200 • LONG BEACH • CALIFORNIA • 90802
                          TEL: 562-2 I 6-4444 • FAX: 562-2 I 6-4445 • WWW.MICHELLAWYERS.COM
   Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 31 of 56 Page ID
                                     #:337
Public Records Act Request # 2069163
May 21, 2019
Page 2 of 3

        This request seeks the information listed below, whether in the form of a writing,’ computer
file, photograph, audio or video recording, or however kept. Please note that public records requests
also apply to social media accounts of public officials and public employees where “an employee uses
a personal account to communicate about the conduct of public business, the writings may be subject
to disclosure under the California Public Records Act.” (City ofSan Jose v. Sup. Ct. (2017) 2 Cal.5th
608, 614-15.)

        1. Any and all affidavits2 filed by contactors3 or prospective contractors4 disclosing
           association with the National Rifle Association (“NRA”) from April 1, 2019 to May 22,
           2019.

        2. The total number of contractors and prospective contractors that disclosed NRA affiliations
           per the Disclosure of Contracts and Sponsorship of the NRA Ordinance from April 1, 2019
           to May 22, 2019.

        3. The number of contractors and prospective contractors that that disclosed NRA affiliations
           per the Disclosure of Contracts and Sponsorship of the NRA Ordinance and were granted
           contracts.

        4. The number of contractors and prospective contractors that that disclosed NRA affiliations
           per the Disclosure of Contracts and Sponsorship of the NRA Ordinance and were not
           granted contracts.

                            TIME TO RESPOND & COST REIMBURSEMENT

       Please review this request in its entirety and include the above reference number in all future
correspondence regarding this request. If the items listed above are under the control of another


      “Writing,” whether singular or plural, includes those items listed in the paragraph above, as well as those items
described in the definition provided by Evidence Code section 250, which provides as follows: ‘Writing’ means
                                                                                                   “


handwriting, typewriting, printing, photostating, photographing, photocopying, transmitting by electronic mail or facsimile,
and every other means of recording upon any tangible thing, any form of communication or representation, including
letters, words, pictures, sounds, or symbols, or combinations thereof, and any record thereby created, regardless of the
manner in which the record has been stored.”
2
  For purposes of this request, an “affidavit” is the form that a contractor must sign under penalty of perjury requiring
disclosure of any contract between a person, firm, corporation, partnership or combination thereof and the NRA or any
agreement between a person, firm, corporation, partnership or combination thereof and the NRA to provide a discount to
the NRA or NRA member of the customary costs, fees, or service charges for goods or services provided by the
person, firm, corporation, partnership or combination thereof.

 for the purposes of this request, a “contractor” is   any person, firm, corporation, partnership or combination thereof that
has a contract with the City of Los Angeles.
‘
  For the purposes of this request, a “prospective contractor” is any person, firm, corporation, partnership or combination
thereof that, in seeking to form a contract with the City of Los Angeles, signed an affidavit disclosing any NRA affiliations
that it has.

                I 60 EAST OCEAN BOULEVARD • SUITE 200 • LONG BEACH • CALWORNIA • 90602
                   TEL: 562-2 I 6-4444 • FAx: 562-2 I 6-4445 • WWW.MICHELLAWYERS.COM
   Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 32 of 56 Page ID
                                     #:338
Public Records Act Request # 2069163
May 21,2019
Page 3 of3

department or agency, please forward this letter accordingly. The Act directs that you provide a
response within ten (10) days of your receipt of this letter.

        Pursuant to Government Code section 625 3(b), we ask that you make the records promptly
available by copying and forwarding those records to us. We do not object to the production of
documents that have private phone numbers or email addresses redacted. We are willing to pay
reasonable costs to reimburse you for direct costs of duplication or statutory fees. If you estimate that
the direct copying costs will exceed fifty dollars ($50.00), please do not begin the process of copying;
rather, notify us first of the cost estimate so that we may determine how best to proceed.

        Thank you for your cooperation. Please do not hesitate to call if you have questions regarding
the foregoing.


                                       Sincerely,
                                       Michel & Associates, P.C.



                                       Philip Okita




             I 80 EAST OCEAN BOULEVARD • SUITE 200 • LONG BEACH • CALIFORNIA • Q0802
                TEL: 562-2 6-4444 • FAX: 562-2 I 6-4445 • WWW.MICHELLAWYERS.COM
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 33 of 56 Page ID
                                  #:339


 From: Nextiva vFax
 Sent: Tuesday, May 21, 2019 5:15 PM
 To: efax
 Subject: Message Sent: 496093267 | 5/21/2019 5:10:56 PM PDT
 Attachments: 496093267.pdf

 Delivery Information:

 Message #:                               496093267

 Status:                                  Success

 Sender Name:                             Michel & Associates PC
 Sender Company:                          Michel and Associates
 Sender Phone:                            5622164444

 Remote CSID:                             2138472777
 Total Pages:                             4

 Start Time:                              5/21/2019 5:10:56 PM PDT
 End Time:                                5/21/2019 5:14:20 PM PDT
 Duration:                                0.188 sec
 Delivery Count:                          1

 Recipient List:
 Office of Contract Compliance - 12138472777

 Click here to view this message online

 Delivered by Nextiva vFax...                                      "When Every Fax is Mission Critical"




                                                1
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 34 of 56 Page ID
                                  #:340
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 35 of 56 Page ID
                                  #:341




                      EXHIBIT 31
  Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 36 of 56 Page ID
                                    #:342




    DISCLOSURE OF CONTRACTS AND SPONSORSHIP OF THE NRA ORDINANCE

Company    BAVN Co ID #   Date Submitted   Description
                                                          (Company Id          ) Manufactures
                                           .177 caliber C02 powered air guns and sponsorship
                                           with youth air gun events for the NRA under license
              100482         4/4/2019      agreement.


                                                    and its affiliates provide a broad array of
                                           telecommunications services to customers worldwide.
                                           After a search of our business records we have
                                           confirmed that the NRA purchases generally available
                                           corn mercial telecommunications services from          .
                                                    does not provide any discounts to the NRA or
                                           to NRA members off the customary costs, fees or
                                           service charges for goods or services. Pricing is based
               73437         5/15/2019     on volume and term commitments.


                                           The NRA was a client of                  from 2014 to
                                           2016.                  handled two legal matters for the
                                           NRA, and the lead partner on both of those matters was
                                           a lawyer who is no longer with the firm. When he left in
               31453         5/21/2019     2016, their relationship with the NRA ended.
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 37 of 56 Page ID
                                  #:343




                                                                                                            DOIDBWCO COMPLIANCE

                                      CITY OF LOS ANGELES DISCLOSURE ORDINANCES
                                                                          -




   This Affidavit must only be submitted once on LABAVN tv.labavn.osul, but contractors are rawonsible for undatina their Affidavit if
   chances occur to any Information contafrred therein.

   Questions regardlnp this Affidavit may be directed to the Department of Public Works, Bureau of Contract Administration, Office of Contract
   Compliance, Website: htto:llbcalscitv.or&mndex,cfm:Phone: (213) 847-2626; E-mail: bca.eeoelacltv.om,


               AFFIDAVIT DISCLOSING SLAVERY ERA PARTICIPATION, INVESTMENTS OR PROFITS

   1, I,                                             am authorized to bind contractually the Company identified below.

   2. Information about the Company entering into a Contract with the City is as follows:


           SAVN Company Id                                                     CIN/flN



           Company Steno



           Swat M&ass                                                          City                            Sara             Zip


           Phono                                                              email

   3. The company came into existence in         2006           (year).

   4. The Company has searched its records and those of any Predecessor Companies for infonnation relating to Participation or
      Investments in, or Profits derived from Slavery or Slaveholder Insurance Policies, Based on that research, the Company
      represents that: (mark only the option(s) that apply):
        v          The Company found no records that the Company or any of its Predecessor Companies had any Participation or
                   Investments in, or derived Profits from, Slavery or Slaveholder Insurance Policies during the Slavery Era.
                   The Company found records that the Company or its Predecessor Companies Participated or Invested in, or
                   derived Profits from Slavery during the Slavery Era, A description of the nature of that Participation, Investment,
                   or Profit is required and should be sent to bca.oeoedelacitv ore.
                   The Company found records that the Company or its Predecessor Companies bought, sold, or derived Profits
                   from Slaveholder Insurance Policies during the Slavery Era. A list of names of any Enslaved Persons or
                   Slaveholders under the Policies is required and should be sent t bcs,eeoei3llacitv,ore.
   5, The Person/Company has searched its records for information relating and based on that research, the Person/Company
      represents that (mark only the option(s) that apply):
        y1         The Person/Company found no records that the Company has participated in contracts, bids, or proposals to
                   provide goods or services flir the design, construction, operation, or maintenance of a federally funded wall, fence
                   or other ban-jet, including prototypes of a wall, fence or other barrier along the border between the United States
                   and Mexico on or afler March 17, 2017,
                   The Person/Company found records that the Company has participated in contracts, bids, or proposals to provide
                   goods or services for the design, construction, operation, or maintenance of a federally funded wall, fence or other
                   barrier, including prototypes of a wall, fence or other barrier along the border between The United States and
                   Mexico on or alier March 17,2017. A description ofthe nature of that Participation is required and should be
                   sent to bca.eeoeCdilacitv.ore.
   6. The Person/Company has searched its records for information relating and based on that research, the Person/Company
      represents that: (mark only the option(s) that apply):
                     The Person found no records that the Company and its Subsidiaries, if any, have participated in contracts or
                     sponsorships with the National Rifle Association.
       vf            The Person found records that the Company and its Subsidiaries, if any, have participated in contracts or
                     sponsorships with the National Rifle Association, A description of the nature of that Participation is required
                     and should be sent to bca.eeoetl3tacitv.org.
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 38 of 56 Page ID
                                  #:344



       TERMS OF ACCEPTANCE AND SIGNATURE:


          I,              the requestor for this DO Affidavits, warrant the truthfulness of the information provided In the
          document.
          Electronic Signature:*
                                                                                          03 April, 2019
           Signature                                                                     Date

              I understand that checking this box constitutes a legal signature confirming that I acknowledge and agree to
          the above
          Terms of Acceptance.

          Execution of document by E..sig nature. By clicking on the check box it indicates an electronic signature. This Is
          considered the
          legal equivalent of a manual or “wet signature. Once signed electronically, this document is considered original
          and legally binding.




                                                                  DEFINiTIONS


       Affidavit means the form developed by the DAA and                        Predecessor Company means an entity whose
       may be updated from time to time. The Affidavit need                     ownership, title and interest, including all rights,
       not be notarized but must be signed under penalty of                     beaefsts, duties and liabilities were acquired in an
       perjury.                                                                 uninterrupted chain of succession by the Company.
       Company means any person, finn, corporation,                             Profits means any economic advantage or financial
       partnership or combination of these.                                     benefit derived from the use of Enslaved Persons.
       Contract means any agreement, franchise, lease or                        Slavery means the practice of owning Enslaved
       concession including an agreement for any occasional                     Persons.
       professional or technical personal services, the                         Slavery Era means that period of time in the United
       performance of any work or service, the provision of                     States of America prior to 1865
       any materials or supplies or rendering of any service to
       the City of Los Angeles or the public, which isle;                       Slaveholder means holders of Enslaved Persons,
       awarded or entered into with or on behalf of the City of                 owners of business enterprises using Enslaved Persons,
       Los Angeles or any Awarding Authority of the City.                       owners of vessels carrying Enslaved Persona or other
                                                                                means of transporting Enslaved Persons, merchants or
       Enslaved Person means any person who was wholly                          financiers dealing in the purchase, sale or financing of
       subject to the will of another and whose person and                      the business of Enslaved Persons.
       services were wholly under the control of another and
       who was in a state of enforced compulsory service to                     Slaveholder Insurance Policies means policies issued
       another during the Slavery Era.                                          to or for the benefit of Slaveholders to insure them
                                                                                against the death of, or injury to, Enslaved Persons.
       Investnsent means to make use of an Enslaved Person
       for future benefits or advantages.
       Participation means having been a Slaveholder during
       the Slavery Era,


  BAVN-DO (02/2019)
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 39 of 56 Page ID
                                  #:345




                                                                                                           DO/DSWCO COMPLIANCE

                                     CITY OF LOS ANGELES DISCLOSURE ORDINANCES
                                                                         -




   This Athdavit must only be submitted once on LABAVN (ywJabsvn.omt, but contractors are resonslbla for undalina their Affidavit if
   hanoes oxt to any information contafrred therein.

   Questions regarding this Affidavit may be directed to the Depathnent of Pubflc Works, Bureau of Contract Administration, Office of Contract
   Compliance. Website: htto:/Ibca.Iecftv.orafindex.cfm:Phone: (213)847-2625; E-mail: bca.eecelacitv,oro.

               AFFIDAVIT DISCLOSING SLAVERY ERA PARTICIPATION INVESTMENTS OR PROFITS

   1. 1,                                            am authorized to bind contractually the Company identified below.

   2. Information about the Company mitering into a Contract with the City is as follows:


           BAvN Cmpwy Jd                                                      ETNmN



           Company Nama



           StrnetA&kom                                                        Ct’,                            Stat             Zip


                                                                              Email

   3. The company came into existence in        2000           (year).

   4. The Company has searched its records and those of any Predecessor Companies for information relating to Participation or
      Investments in, or Profits derived from Slavery or Slaveholder Insurance Policies. Based on that research, the Company
      represents that: (mark only the option(s) that apply):
       .?         The Company found no records that the Company or any of its Predecessor Companies had any Participation or
                  Investments in, or derived Profits from, Slavery or Slaveholder Inurancc Policies during the Slavery Era.
                  The Company found records that the Company or its Predecessor Companies Participated or Invested in, or
                  derived Profits from Slavery during the Slavery Era. A description of the nature of that Participation, Investment,
                  or Profit is required and should be sent Co bca.eeoe)lacilv,orr.
                  The Company found records that the Company or its Predecessor Companies bought, sold, or derived Profits
                  from Slaveholder insurance Policies during the Slavery Era, A list of names of any Enslaved Persons or
                  Slaveholders under the Policies is required and should be sent to bca.eeoetlacitv.om.
   5. The Person/Company has searched its records for information relating and based on that researtli, the Person/Company
      represents that (mark only the option(s) that apply):
                  The Person/Company found no records that the Company has participated in contracts, bids, or proposals to
                  provide goods or services thr the design, construction, operation, or maintenance of a federally funded wall, fence
                  or other barrier, including prototypes of a wall, fence or other barrier along the border between the United States
                  and Mexico on or after March 17, 2017.
                  The Person/Company found records that the Company has participated in contracts, bids, or proposals to provide
                  goods or servines for the design, construction, operation, or maintenance of a federally funded wall, fence or other
                  barrier, including prototypes of a wall, fence or other barrier along the border between the United States and
                  Mexico on or alter March 17,2017, A description of the nature of that Participation is required and should be
                  sent to bca.eeoe(lacjty,ore.
   6, The Person/Company has searched its records for infonnation relating and based on that research, the Person/Company
      represents that: (mark only the option(s) that apply):
                    The Person found no records that the Company and its Subsidiaries, if any, have participated in contracts or
                    sponsorships with the National Rifle Association.
       (            The Person found records that the Company and its Subsidiaries, if any, have participated in contracts or
                    spoosorships with the National Rifle Association. A description of the nature of that Participation is required
                    and should be sent to bes.eanetRiacitv.ore.
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 40 of 56 Page ID
                                  #:346



      TERMS OF ACCEPTANCE AND SIGNATURE:


         I,                    the requestor for this ‘DO Affidavit, warrant the truthfulness of the information provided In the
         document.
         Electronic Signature:*
                                                                                         14 May, 201 9
          Signature                                                                      Date

             I understand that checking this box constitutes a legal signature confirming that I acknowledge and agree to
         the above
         Terms of Acceptance.

         Execution of document by E-signature, By clicking on the check box ft indicates an electronic signature. This Is
         considered the
         legal equivalent of a manual or wet” signature. Once signed electronically, this document Is considered original
         and legally binding.




                                                                  DEFINITIONS


       Affidavit means the form developed by the DAA and                        Predecessor Company means an entity whose
       may be updated from time to time. The Affidavit need                     ownership, title and interest, including all rights,
       not be notarized but must be signed under penalty of                     benefits, duties and Liabilities were acquired in an
       perjury,                                                                 uninterrupted chain of succession by the Company,
       Company means any person, firm, corporation,                             Profits means any economic advantage or flnancial
       partnership or combination of these.                                     benefit derived from the use of Enslaved Persons,
       Contract means any agreement, franchise, lease or                        Slavery means the practice of owning Enslaved
       concession including an agreement for any occasional                     Persons,
       professional or technical personal services, the                         Slavery Era means that period of time in the United
       performance of any work or service, the provision of                     States of America prior to 1$65.
       any materials or supplies or rendering of any service to
       the City of Los Angeles or the public, which is let,                     Slaveholder means holders of Enslaved Persons,
       awarded or entered into with or on behalf of the City of                 owners of business enterprises using Enslaved Persons,
       Los Angeles or any Awarding Authority of the City.                       owners of vessels carrying Enslaved Persons or other
                                                                                means of transporting Enslaved Persona, merchants or
       Enslaved Person means any person who was wholly                          financiers dealing in the purchase, sale or financing of
       subject to the will of another and whose person and                      the butnass of Enslaved Persona,
       services were wholly under the control of another and
       who was in a state of enforced compulsory service to                     Slaveholder Insurance Policies means policies issued
       another during the Slavery Era.                                          to or for the benefit of Slaveholders to insure them
                                                                                against the death of, or injury to, Enslaved Persons.
       Investment means to make use of an Enslaved Person
       for future benefits or advantages,
       Participation means having been a Slaveholder during
       the Slavery Era


  BAVN-DO (02/2019)
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 41 of 56 Page ID
                                  #:347




                                                                                                            DOIDBWCO COMPLIANCE

                                      CITY OF LOS ANGELES DISCLOSURE ORDINANCES
                                                                       -




   This Affidavit must only be submitted once on LABAVN (wvwlabavn,orol, but contractors are resoosialbie for uodaflno their Affidavit If
   dianuee occur to any Informetion contained therein,

   Questions regarng this Affidavit may be directed to the Department of Public Works, Bureau of Contract Administration, Office of Contract
   Complance. Wobsite; htto://bcatantv,omtndex.cfm:Phone: (213) 847-2626; E-mail: bca.eeoeladtv.om.

                 AFFIDAVIT DISCLOSING SLAVERY ERA PARTICIPATION, INVESTMENTS OR PROFITS

       1,                                            sin authorized to bind contractually the Company identified below.

   2. Information about the Company entering into a Contract with the City is as follows:
                                                                                            —


            BAVN Ceapny   it                                                    ETNITIN


            Csmpny Nsmc



            $esetAd&csg                                                         City                           State            Zip


            Phm,c                                                              Smelt

   3. The company came into existence in          1979

   4. The Company has searched its records and those of any Predecessor Companies for information relating to Participation or
      Investments in, or Profits derived fim Slavery or Slaveholder Insurance Policies. Based on that research, the Company
      represents that: (mark only the option(s) that apply):
                    The Company found no records that the Company or any of its Predecessor Companies had any Participation or
                    Investments in, or derived Profits from, Slavery or Slaveholder Insurance Policies during the Slavery Era,
                    The Company found records that the Company or its Predecessor Companies Participated or Invested in, or
                    derived Profits from Slavery during the Slavery Era. A description of the nature of that Participation, Investment,
                    or Profit is required and should be sent to bca.eeoeBlacitv.ors.
                    The Company found records that the Company or its Predecessor Companies bought, sold, or derived Profits
                    from Slaveholder Insurance Policies during the Slavery Eta. A list of names of any Enslaved Persons or
                    Slaveholders under the Policies is required and should be sent to bcaeeoe(bcitv.ora.
   5. The Person/Company has searched its records for information relating and based on that research, the Person/Company
      represents that (mark only the option(s) that apply):
                    The Person/Company found no records that the Company has participated in contracts, bids, or proposals to
                    provide goods or services for the design, construction, operation, or maintenance of a federally funded wall, fence
                    or other ban-icr, including prototypes of a wall, fonce or other ban-icr along the border between the United States
                    and Mexico on or after March 17, 2017.
                    The Person/Company found records that the Company has participated in contracts, bids, or proposals to provide        -




                    goods or services for the design, construction, operation, or maintenance of a federally funded wall, fence or other
                    barrier, including prototypes of a walt fence or other barrier along the border between the United States and
                    Mexico on or after March 17,2017. A description of the nature of that Participation is required and should be
                    sent to bcaeepetldlacitv,ora.
   6. The Person/Company has searched its records for information relating and based on that research, the Person/Company
      represents that (mark only the option(s) that apply):
                      The Person found no records that the Company and its Subsidiaries, if any, have participated in contracts or
                      sponsorships with the National Rifle Association.
            ..        The Person found records that the Company and its Subsidiaries, if any, have participated in contacts or
                      sponsorships with the National Rifle Association. A description of the nature ofthat Participation is required
                      and should be sent to bca,eeneiRtiadora.
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 42 of 56 Page ID
                                  #:348




      TERMS OF ACCEPTANCE AND SIGNATURE:


         I,                  the requestor for this DO Affidavit’, warrant the truthfulness of the Information provided In the
         document.
          Electronic Signature:
                                                                                          20 May, 2019
          Signature                                                                      Date

              I understand that checking this box constitutes a legal signature confirming that I acknowledge and agree to
          the above
          Terms of Acceptance.

          Execution of document by E-slgnature. By clicking on the check box it indicates an electronic signature. This is
          considered the
          legal equivalent of a manual or “wet’ signature. Once signed electronically, this document is considered original
          and legally binding.




                                                                  DEFINITIONS


       Affidavit means the form developed by the DAA and                        Predecessor Company means an entity whose
       may be updated from time to time. The Affidavit need                     ownership, title and interest, including all rights,
       not be notarized but must be signed under penalty of                     benefits, duties and liabilitiea were acquired in an
       peijury.                                                                 uninterrupted chain of succession by the Company.
       Company means any person, finn, corporation,                             Profits means any economic advantage or financial
       partnership or combination of these.                                     benefit derived from the use of Enslaved Persons.
       Contract means any agreement, franchise, lease or                        Slavery means the practice of owning Enslaved
       concession including an agreement for any occasional                     Persons.
       professional or technical personal services, the                         Slavery Era means that period of time in the United
       perfonnance of any work or service, the provision of                     States of America prior to 1865,
       any materials or supplies or rendering of any service to
       the City of Los Angeles or the public, which is let,                     Slaveholder means holders of Enslaved Persons,
       awarded or entered into with or on behalf of the City of                 owners of business enterprises using Enslaved Persons,
       Los Angeles or any Awarding Authority of the City.                       owners of vessels carrying Enslaved Persona or other
                                                                                means of transporting Enslaved Persons, merchants or
       Enslaved Person means any person who was wholly                          financiers dealing in the purchase, sale or financing of
       subject to the will of another and whose person and                      the business of Enslaved Persons.
       services were wholly under the control of another and
       who was in a state of enforced compulsory service to                     Slaveholder Insurance Polities means policies issued
       another during the Slavery Era.                                          to or for the benefit of Slavehoiders to insure them
                                                                                against the death of, or injury to, Enslaved Persons.
       Investment means to make use of an Enslaved Person
       for future benefits or advantages.
       PartIcIpatIon means having been a Slaveholder during
       the Slavery Era.


  BAVN-DO (02/2019)
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 43 of 56 Page ID
                                  #:349




                      EXHIBIT 32
     Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 44 of 56 Page ID
                                       #:350

NRA stance lands airline in
                    •
quagmire
Delta finds political middle ground elusive after its deci-
sion to end discounts.

Los Angeles Times· 28 Feb 2018· By Matt Pearce matt.pearce@latimes.com


It's getting harder and harder to find neutral territory in America's
raging gun control debate. Just ask FedEx and Delta Air Lines, com-
panies that - you'd think - don't have anything to do with
firearms.
Over the last two weeks, both have been under pressure to take a
position on guns by two of the most powerful forces in u.s. politics
right now: the National Rifle Assn. and the students of Marjory
Stoneman Douglas High School.
The story starts - as many gun control stories now do - with the
students.
After a gunman killed 17 people on Feb. 14 at their Parkland, Fla.,
school, the students turned their youthful energies toward reinvig-
orating the nation's gun control movement, which has long been
powered by outraged survivors and victims' family members.
The students have rallied widespread support among left-leaning
Americans, and they have used their social media skills to unleash a
public backlash that seeks to marginalize and isolate the NRA,
which says it has more than 5 million members.
    Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 45 of 56 Page ID
                                      #:351
Feeling a political wind growing at the students' backs - and
adopting tactics from recent social media campaigns - gun control
advocates began pressuring prominent corporations to drop their
discount deals for NRA members.
In a sign of how much the NRA has been put on the defensive, many
of those companies cut ties.
FedEx tried to find a middle ground. The publicly traded shipping
company issued a statement saying it supported an assault weapons
ban and background checks for gun purchases, adding, "FedEx
views assault rifles and large capacity magazines as an inherent
danger to schools, workplaces and communities when such
weapons are misused."
But the company also said it would not drop NRA members' dis-
counted shipping rates, implying that the company might violate
federal law by doing so.
Despite ostensibly dealing a blow to the NRA in calling for gun con-
trol, the company's decision to defend its NRA discount drew blow-
back from gun control supporters. They have threatened a boycott
against FedEx and other companies that have not dropped their re-
lationships with the NRA.
On Saturday, Delta took a different path, notifying the NRA that the
airline was dropping its contract for discounted fares for members
traveling to the group's 2018 annual meeting in Dallas.
The company was not throwing in its lot with the student activists,
exactly. Facing growing public pressure, it was trying to extricate
itself from a deteriorating situation as rapidly as possible.
"Delta's decision reflects the airline's neutral status in the current
national debate over gun control amid recent school shootings," the
company said in a statement. "Out of respect for our customers and
    Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 46 of 56 Page ID
                                      #:352
employees on both sides, Delta has taken this action to refrain from
entering this debate and focus on its business."
To make the point clear, Delta officials added: "Delta continues to
support the 2nd Amendment." (That's not your average corporate
declaration. Imagine if Holiday Inn issued a statement affirming it
supports the 6th Amendment right to a speedy trial; if you have to
say it, you're probably in trouble.)
To gun control supporters, it was good enough. "To all companies
who severed ties with the NRA, those personally affected by their
influence on legislation thank you," tweeted Emma Gonzalez, one
of the most prominent Stoneman Douglas student activists.
But gun rights supporters were outraged, seeing the students' cam-
paign as an unjust attack on lawful gun owners.
"So @Delta, you REALLY want 5 million #NRAmembers like me,
who have NEVER committed a mass shooting, to fly on your com-
petition? Done," tweeted one member, Jessie Jane Duff, earning
more than 4,000 retweets. "Who ever thought this was a great PR
campaign idea should be fired."
This has been a common response for conservatives on the losing
side of pressure campaigns in the past, but they have sometimes
lacked the muscle that liberal activists have mustered to influence
corporate boycotts.
Except Delta has a weak spot: tax breaks.
Headquartered in Atlanta, Delta has been trying to persuade Geor-
gia's Republican -controlled Legislature to pass a tax break on sales
tax for jet fuel worth tens of millions of dollars.
So when Delta ended its discount for NRA members, that didn't sit
well with Georgia Republicans.
    Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 47 of 56 Page ID
                                      #:353
((If Delta is so flush that they don't need NRA members' hard-
earned dollars, they can certainly do without the $40 million tax
break they are asking GA taxpayers for," tweeted former Republican
state Sen. Rick Jeffares, who is now running for lieutenant governor.
Then, on Monday, Georgia's current Republican lieutenant gover-
nor, Casey Cagle, who is also the president of the state Senate,
threw down the gauntlet.
(( I will kill any tax legislation that benefits @Delta unless the com-
pany changes its position and fully reinstates its relationship with
@NRA," tweeted Cagle, who recently boasted of having an ((A+"
rating from the NRA and of having endorsements from the gun or-
ganization. ((Corporations cannot attack conservatives and expect
us not to fight back"
Soon after, the Atlanta Journal-Constitution reported that Georgia's
Senate had in effect blocked the tax bill.
Cagle's office did not respond to a request for comment, but the
NRA, tweeting the news, added a fist-bump emoji and the hashtags
(( #StandandFight" and (( #SorryNotSorry."
Delta - now being pressured to reinstate its relationship with the
NRA, or lose out on tens of millions of dollars in breaks from Geor-
gia taxpayers - did not respond to a request for comment.
Cagle's decision to use his public office to pressure a private com-
pany over a political issue raised some concerns among legal ob-
servers.
((It is hard to evaluate at this stage, but for the state to penalize
Delta for its political stance would be very problematic under the 1st
Amendment," UC Berkeley law school dean Erwin Chemerinsky
wrote.
    Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 48 of 56 Page ID
                                      #:354
But UCLA law professor Eugene Volokh thought Cagle had not over-
stepped his bounds.
But of course, in this political environment, every action creates a
reaction, which creates a reaction, which creates a reaction.
((@Delta, as one of your most frequent flyers, know that the NY LG
admires your principled stance," tweeted Kathy Hochul, New York's
Democratic lieutenant governor. ((Let's continue our great relation-
ship. NY is open for business & .'s Delta - move HQto where
you're appreciated?"
Case 2:19-cv-03212-SVW-GJS Document 19-5 Filed 05/24/19 Page 49 of 56 Page ID
                                  #:355




                      EXHIBIT 33
5/24/2019                        L.A. councilman
            Case 2:19-cv-03212-SVW-GJS           wants city to boycott
                                               Document         19-5 companies with NRA ties - Page
                                                                       Filed 05/24/19          Los Angeles
                                                                                                      50 Times
                                                                                                           of 56 Page ID
                                                              #:356




                                                                       ADVERTISEMENT




         L.A. councilman wants city to boycott
            L.A. NOW       LOCAL




         companies with NRA ties
            By EMILY ALPERT REYES
            MAR 28, 2018 | 4:35 PM
                                                                                                                    




                                                                                        12 FREE WEEKS
           TOPICS                                                                       SALE ENDS 6/3               LO G I N



                                                     SPECIAL SALE | 12 WEEKS FREE

    A 102-year-old woman is                                        Why the Minnesota Twins                   Mammoth sets rec
    being evicted so the                                           could sustain their                       snowfall total — as
    landlords’ daughter can…                                       astounding start                          Day comes           




https://www.latimes.com/local/lanow/la-me-ln-nra-city-20180328-story.html                                                            1/7
5/24/2019                        L.A. councilman
            Case 2:19-cv-03212-SVW-GJS           wants city to boycott
                                               Document         19-5 companies with NRA ties - Page
                                                                       Filed 05/24/19          Los Angeles
                                                                                                      51 Times
                                                                                                           of 56 Page ID
                                                              #:357




         Los Angeles City Councilman Mitch O'Farrell attends a City Hall news conference in February. (Allen J. Schaben / Los
         Angeles Times)




         A Los Angeles lawmaker wants the city to cut ties with companies that are linked to
         the National Rifle Assn., saying that its opposition to “common sense gun safety
         laws” is at odds with the city.

         City Councilman Mitch O’Farrell introduced a proposal Wednesday asking city
         staffers to provide a list of all businesses and groups that have a “formal
         relationship” with the NRA and lay out options for boycotting them.

                                                                                                inRead invented by Teads




https://www.latimes.com/local/lanow/la-me-ln-nra-city-20180328-story.html                                                       2/7
5/24/2019                        L.A. councilman
            Case 2:19-cv-03212-SVW-GJS           wants city to boycott
                                               Document         19-5 companies with NRA ties - Page
                                                                       Filed 05/24/19          Los Angeles
                                                                                                      52 Times
                                                                                                           of 56 Page ID
                                                              #:358


                                                                      ADVERTISEMENT




         “It’s important that we send a message as a city with an annual budget approaching
         $9 billion,” O’Farrell said, invoking mass shootings in Newtown, Conn.; Orlando,
         Fla.; Las Vegas; and Parkland, Fla.; as well as gun violence that happens regularly
         across the country.

         “It’s time to speak with one voice and call attention to the assault weapon
         epidemic,” the councilman said.




         The NRA did not immediately respond Wednesday to a request for comment. Last
         month, the group issued a statement denouncing “a shameful display of political
         and civic cowardice” from corporations that severed ties with the NRA after the
         shooting at Marjory Stoneman Douglas High School in Parkland.

         “The law-abiding members of the NRA had nothing at all to do with the failure of
         that school’s security preparedness, the failure of America’s mental health system,
         the failure of the National Instant Check System or the cruel failures of both federal
         and local law enforcement,” the group said.

         The California Rifle & Pistol Assn., which is affiliated with the NRA but has its own
         board, is “proud to be fighting for the right to choose to own a firearm for sport or
         self-defense, and we refuse to be stigmatized or demonized by this campaign of
         shame,” its president, Chuck Michel, said Wednesday.
https://www.latimes.com/local/lanow/la-me-ln-nra-city-20180328-story.html                                                  3/7
5/24/2019                        L.A. councilman
            Case 2:19-cv-03212-SVW-GJS           wants city to boycott
                                               Document         19-5 companies with NRA ties - Page
                                                                       Filed 05/24/19          Los Angeles
                                                                                                      53 Times
                                                                                                           of 56 Page ID
                                                              #:359
         O’Farrell said he also had asked the City Council to hold off on approving an
         agreement between FedEx and the Harbor Department to operate a warehouse and
         office space. FedEx has faced pressure from gun control advocates to stop providing
         discounted shipping for members of the NRA.


         “We have a choice — and they have a choice,” O’Farrell said, arguing that FedEx
         could follow the path of other companies such as Delta Air Lines that have ended
         such discounts or other ties. “They could join in this sensible movement to
         discourage the proliferation of guns.”

         The council postponed voting Wednesday on the FedEx agreement, which city
         officials say could generate up to $155,000 for the port.

         A FedEx spokeswoman said the company was looking into the city decision
         Wednesday.

         In a statement last month, FedEx said its corporate stand on gun policies was not in
         line with the NRA — it “opposes assault rifles being in the hands of civilians” — and
         stressed that the group is one of hundreds of organizations whose members get
         such discounts.




         “FedEx has never set or changed rates for any of our millions of customers around
         the world in response to their politics, beliefs or positions,” it said in that
         statement.

         4:35 p.m.: This article was updated with a response from FedEx.
         This article was originally published at 1:35 p.m.



                       Essential California Newsletter
                       Monday - Saturday


                       A roundup of the stories shaping California.


             ENTER YOUR EMAIL ADDRESS


https://www.latimes.com/local/lanow/la-me-ln-nra-city-20180328-story.html                                                  4/7
5/24/2019                        L.A. councilman
            Case 2:19-cv-03212-SVW-GJS           wants city to boycott
                                               Document         19-5 companies with NRA ties - Page
                                                                       Filed 05/24/19          Los Angeles
                                                                                                      54 Times
                                                                                                           of 56 Page ID
                                                              #:360
                                                                                                                                       

                       Emily Alpert Reyes                                                                                            


                       Emily Alpert Reyes covers City Hall for the Los Angeles Times. She previously reported on the census and
                       demographics, tracking how our lives are changing in Los Angeles, California and the country. Before joining
                       The Times, she worked for the pioneering nonprofit news website voiceofsandiego.org, winning national awards
                       for her reporting on education. She has also traveled to Bolivia as a fellow with the International Reporting
                       Project and survived the University of Chicago.




                                                                      ADVERTISEMENT




                                                            BE THE FIRST TO COMMENT




         MOST READ



         MUST READS

         A 102-year-old woman is being evicted so the landlords’ daughter can move in. It’s
         completely legal
         3h



         COLUMN

         Why the Minnesota Twins could sustain their astounding start
         4h




https://www.latimes.com/local/lanow/la-me-ln-nra-city-20180328-story.html                                                                  5/7
5/24/2019                        L.A. councilman
            Case 2:19-cv-03212-SVW-GJS           wants city to boycott
                                               Document         19-5 companies with NRA ties - Page
                                                                       Filed 05/24/19          Los Angeles
                                                                                                      55 Times
                                                                                                           of 56 Page ID
         L.A. NOW                                             #:361
         Mammoth sets record snowfall total — as Memorial Day comes
         1h



         L.A. NOW

         USC was told gynecologist could be preying on Asian women, secret records show
         26m



         L.A. NOW

         Nipsey Hussle's plan to ﬁght gentriﬁcation in South L.A. has made it to Congress
         9: 35 AM




         LATEST L.A. NOW



         USC was told gynecologist could be preying on Asian women, secret records show
         26m




         The L.A. architecture landmark — abandoned, trashed and left to burn
         1h




         Mammoth sets record snowfall total — as Memorial Day comes
         1h




         After more guilty pleas, focus in admissions scandal shifts to parents fighting charges
         2h




         San Diego sailor admits contacting Russians, pleads guilty to espionage charges
         3h




                                                                      ADVERTISEMENT




https://www.latimes.com/local/lanow/la-me-ln-nra-city-20180328-story.html                                                  6/7
5/24/2019                        L.A. councilman
            Case 2:19-cv-03212-SVW-GJS           wants city to boycott
                                               Document         19-5 companies with NRA ties - Page
                                                                       Filed 05/24/19          Los Angeles
                                                                                                      56 Times
                                                                                                           of 56 Page ID


     Sign up for our newsletters
                                                              #:362

                                                                            About/Contact          Corrections




     Subscribe for unlimited access
                                                                            Archives               Privacy policy

                                                                            Classifieds            L.A. Times careers

                                                                            Terms                  Find a job

                                                                            Site map               Shop
                                                                       Advertising


                                                        Copyright © 2019, Los Angeles Times




https://www.latimes.com/local/lanow/la-me-ln-nra-city-20180328-story.html                                                  7/7
